Citation Nr: 1010616	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a hip disorder to 
include as secondary to a left knee injury.

3.  Entitlement to service connection for back disorder to 
include as secondary to a left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982 and has verified active duty for training 
(ACDUTRA) dates in 1982, 1983 and 1985, to include March 
1985.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2008, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge, a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  No residuals of an in-service left knee injury are shown.  

2.  A hip disorder was not present in service and is not 
shown to be etiologically related to service.

3.  A back disorder was not present in service and is not 
shown be etiologically related to service.

CONCLUSIONS OF LAW

1.  A current left knee disorder was not incurred or 
aggravated during active service, nor may arthritis of the 
left knee be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A hip disorder was not incurred or aggravated during 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2009).

3.  A back disorder was not incurred or aggravated during 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2003, prior 
to the date of the issuance of the appealed July 2003 rating 
decision.

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the June 2004 statement of the case (SOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  The Veteran's claims were remanded 
in April 2008 for further development to include a VA 
examination; the Board finds that the issues are properly 
before the Board at this time as the RO complied with the 
remand instructions set forth in the April 2008 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, 
the Veteran was afforded a VA examination in March 2009 that 
was fully adequate for the purposes of making a determination 
regarding the Veteran's claims for service connection.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.





Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 488, 
494-95 (1997).  For the showing of chronic disease in service 
there is required a combination of manifestations to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, and distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b).

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a compensable degree 
within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

I.  Service Connection for Residuals of a Left Knee Injury

A.  Factual Background

The Veteran's service treatment records show that on May 4, 
1985, the Veteran complained of a sore left knee and a 
diagnosis of a possible meniscus tear was provided.  It was 
noted that the Veteran was to be allowed to perform physical 
training at his own pace for a week.  A sick slip dated in 
May 24, 1985, noted that the Veteran complained of soreness 
in his knee for the past two days and that he stated that he 
had hurt his knee 20 days prior and that at the time of 
initial treatment fluid was extracted from his knee.  Slight 
swelling of the knee was noted.  

In December 2002, the Veteran's knee was x-rayed at the 
Dallas, Texas VA Medical Center (VAMC).  The Veteran provided 
a history of chronic knee pain.  X-ray studies found multiple 
osteophytes on the distal femur and slight narrowing of the 
medial compartment of the knee joint.  It was noted that 
there were no fractures, dislocations or effusions found.  
The Veteran reported to the VAMC clinic in Bonham, Texas in 
February 2003 that he injured his knee while on active 
reserve duty and that he had had gradually increasing chronic 
knee pain since that time.  The Veteran reported no recent 
trauma.  The Veteran's treating physician's assistant 
provided an assessment of degenerative joint disease of the 
left knee.  

Dallas VAMC treatment notes dated in April 2003 reported that 
a magnetic resonance imaging (MRI) scan of the left knee 
found maceration/complete tearing involving the medial 
meniscus, multifocal chondromalacia, areas of contusion and 
edema, moderate joint effusion, suprapatellar plica, Hoffa's 
fat and significant osteophyte formation.  In a treatment 
note dated in June 2003, the Veteran provided a history of 
knee pain which he stated had progressed for approximately 
twenty years following an injury to his left knee in the 
reserves.  The Veteran denied previous surgery and it was 
noted that the Veteran used a knee brace and a cane for 
ambulation.  It was noted that standing x-rays revealed 
severe loss of joint space in the medial compartment and 
degenerative changes in the patellofemoral compartment.  

In his VA-9 substantive appeal form dated in July 2004, the 
Veteran stated that he was treated for a sprain of the left 
knee in May 1985 while on active reserve duty.  He further 
stated that over the last seventeen years he had been in 
chronic pain but failed to seek treatment because he did not 
know that VA treatment was available to him.  

In his August 2007 informal hearing presentation, the 
Veteran, through his representative, asserted that VA's 
finding that the Veteran's condition was not chronic was 
contradictory to the Veteran's service treatment records.  

In March 2008, the Veteran appeared before the Board for a 
BVA hearing.  During his hearing, the Veteran stated that had 
not had treatment for his knee (before 2002) as he did not 
know what kind of benefits he could get.  He testified that 
after he was injured he did not know that he could receive 
benefits and that when he found that he could, he filed his 
claim in 2003.  He reported that when he was injured in the 
reserves some fluid was drained from his knee, his knee was 
put into a splint and he was thereafter returned to his unit.  
The Veteran stated that he wore a splint for three to four 
weeks.  He said that he was injured in the reserves in March 
1985 and got out of the reserves in October of 1985.  The 
Veteran stated that after he was injured he experienced 
stiffness in the joints and that he could not sit in cramped 
spaces or walk for a long period of time.  He said that he 
had not injured his knee at any time after his service.  

The Veteran was afforded a VA examination in March 2009.  The 
VA examiner noted that the Veteran's claims file was 
reviewed.  The examiner noted that the Veteran received 
treatment for his knee in May 1985.  X-rays revealed severe 
tricompartmental degenerative changes of the knee joints.  
The examiner stated that based on the Veteran's case file 
notes, the Veteran was treated in May 1985 for infrapatellar 
bursitis.  The examiner stated that the Veteran sprained his 
knee performing squats and that he had treatment in May and 
was able to return to training within approximately ten days.  
After examining the Veteran, the examiner concluded that the 
contention that the Veteran's left knee infrapatellar 
bursitis which occurred during active duty could not have 
caused his present left knee arthritis.  The examiner stated 
that the Veteran had genu varum (bow legs) which was most 
likely associated with bilateral knee arthritis which had 
developed over time.  The examiner stated that the Veteran's 
knee disability was not due to or aggravated by his in-
service injury and added that there was a zero percent 
possibility that it was.

B.  Analysis

As stated above, in order to establish service connection, 
the evidence must demonstrate that a current disability 
resulted from an injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In this case, the Veteran's service treatment 
records clearly show that the Veteran injured his left knee 
in May 1985 and that the Veteran presently has a left knee 
disorder.  The Board finds however, that the competent 
medical evidence has not shown that the Veteran's in-service 
injury is etiologically related to the Veteran's current left 
knee disorder.

A nexus between an in-service injury and a present disability 
can be established where evidence of an in-service chronic 
disease and subsequent manifestations of the same chronic 
disease are shown.  The Veteran contends that his in-service 
knee injury led to a chronic knee disorder.  The main reason 
for this contention appears to be the fact that, on a few 
occasions, the word "chronic" was used to describe his 
symptomology.  The Board notes however, that in order to 
demonstrate chronicity, there must be manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis of 
including the word "chronic."  38 C.F.R. § 3.303(b).  In 
this case, the Board finds that the VA examiner's conclusion 
that the Veteran's in-service injury led to an isolated 
incident of bursitis, and the fact that the records have only 
shown two incidents of complaints of in-service knee pain, 
outweighs a physician's use of the word "chronic."  As the 
Veteran's service treatment records have not provided 
sufficient manifestations of a knee disorder to show 
chronicity and as the Veteran's VA examiner determined that 
the Veteran's post-service symptomology is unrelated to his 
in-service knee injury, the Board finds that the Veteran's 
present knee disorder may not be service-connected on the 
basis of chronicity.

Further, where a lay person's observation is competent to 
show evidence of a relation between post-service symptomology 
and a present disability, such observations are sufficient to 
provide the required nexus necessary to establish service 
connection.  Id. at 497.  However, while a layperson is 
competent to testify as to matters of observable symptoms, 
matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  Thus, the Board finds that while 
the Veteran is competent to describe the symptoms of his knee 
disability, he does not have appropriate medical training and 
expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter such as whether his 
present knee symptoms are the result of his in-service 
injury.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the Veteran's 
assertion that his in-service knee injury is related to his 
present knee disorder has limited probative value.

In contrast, the Veteran's VA examiner has stated that the 
Veteran's in-service bursitis could not be related to his 
present left knee arthritis.  Essentially, the Veteran's VA 
examiner concluded that the Veteran's in-service knee 
bursitis and his present knee arthritis are two separate and 
wholly unrelated disorders.  Because the Veteran's assertions 
concerning the history of his knee pain are at odds with the 
remainder of the evidence, continuity of symptomology has not 
been established.  As the probative evidence has failed to 
show a nexus between the Veteran's in-service bursitis and 
his present knee disorder, his claim for direct service 
connection must fail.

The Board notes that the Veteran's records contain a 
diagnosis of arthritis of the left knee.  When found within a 
year of service, arthritis may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2009).  In 
this case, however, as the first medical evidence of 
arthritis occurred over fifteen years after the Veteran's 
discharge from active duty, the Veteran's arthritis of the 
left knee may not be presumed to have been incurred in 
service.  

Service connection may also be established on the basis of 
continuity of symptomotology.  38 C.F.R. § 3.303(b).  In some 
cases, service connection may be established where it is 
shown that a condition is noted during service, there is 
evidence of post-service continuity of the same 
symptomatology and where there is evidence of a nexus between 
the present disability and such symptomatology.  Savage, 10 
Vet. App. at 495-96.  Here, the Veteran has given a history 
of chronic left knee since the in-service injury. Although he 
is competent to assert that he has had such symptomatology, 
the credulity of this contention is dubious. He apparently 
did not seek treatment for a left knee condition for well 
over a decade after the May 1985 incident, a factor that 
tends to weigh against his claim for service connection. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
addition, the record establishes that the Veteran is a long-
time substance abuser and not a reliable historian. 
Accordingly, the Board finds that service for residuals of a 
left knee injury on the basis of continuity of symptomatology 
is not in order.
 
As the evidence of record has failed to provide competent 
evidence of a relation between the Veteran's service and his 
current knee disorder, or evidence of arthritis within a year 
of discharge, the Veteran's claim for service connection for 
residuals of a left knee injury must be denied.

II.  Hip and Back Disorder  

The Veteran's service treatment records are silent as to any 
treatment for or complaints of a hip or back disorder.  Post-
service treatment records show no diagnosis of, examination 
of, or treatment for a hip or back disorder.  In his March 
2008 BVA hearing, the Veteran stated that he believed that 
his hip and back symptoms were due to his left knee disorder 
as he had to shift his weight to avoid pain in his left knee.  
The Veteran further stated that he noticed having problems in 
his hip and back over the last twenty years but that he could 
not specify exactly when this pain began.  

In March 2009, the Veteran was given a VA examination to 
determine the etiology of his claimed hip and back 
conditions.  It was noted that the Veteran contended that his 
hip and back conditions were secondary to his left knee 
disorder.  The Veteran stated that, until the time of 
examination, he had not been examined or treated for a hip or 
back condition.  The Veteran's VA examiners noted that the x-
rays found degenerative changes of the sacroiliac joints and 
a normal lumbar spine.  The Veteran's VA examiners concluded 
that the Veteran's hip and back disorders, if existent, were 
not related to service or to his left knee disorder.

As stated above, in order to establish direct service 
connection, one must show that a present disability is 
etiologically related to an in-service disease or injury.  In 
this case, the Veteran's service treatment records show no 
complaints of or treatment for a hip or back disability and 
the Veteran does not contend that any hip or back injury 
occurred during service.  Further, there has been no 
etiological opinion in the evidence of record which has 
linked the Veteran's hip and back disorders with his service.  
As the evidence of record does not demonstrate the necessary 
elements to establish service connection, the Veteran's claim 
for service connection for a hip and back disorder on the 
basis of direct service connection must be denied.

Service connection may additionally be established when there 
is a showing that present disorder is proximately due to a 
service-connected disability.  38 C.F.R. § 3.310.  In this 
case, however, the Veteran's left knee disorder has not been 
found to be service-connected and thus the Veteran's claimed 
hip and back disorders may not be service-connected on a 
secondary basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied

Entitlement to service connection for a hip disorder to 
include as secondary to a left knee injury is denied.

Entitlement to service connection for back disorder to 
include as secondary to a left knee injury is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


